On Petition for a Rehearing.
Woods, C. J.
A rehearing is asked for the purpose of per-
mitting a correction of the record so as to show that an exception was saved to the overruling of the motion for a new trial. That a rehearing will not be granted for this purpose has been frequently decided; see Warner v. Campbell, 39 Ind. 409; Cole v. Allen, 51 Ind. 122; State, ex rel., v. Terre Haute, etc., R. R. Co., 64 Ind. 297; Merrifield v. Weston, 68 Ind. 70.
This appeal is from a decree of foreclosure in a sum less than $50 found due upon an assessment for a street improvement, and no good reason is shown why the case should be made an exception to the rule.
Petition overruled.